This action was commenced by Fred W. Tupeker, administrator of the estate of W.H. Blankenship, against Jessie Harris, Joe Abraham, Twin State Oil Company, Richard Harris, LaFayette Walker, and Otis R. Cureton to quiet title to certain lands in Creek county. The appeal is by transcript. While several assignments of error are contained in the petition in error, the only assignment presented and argued in the brief is that the trial court erred in overruling a motion of the defendant Jessie Harris to dismiss the petition of the plaintiff. An examination of the transcript discloses that this motion to dismiss was on the ground that the action had been fraudulently filed and in pursuance of a fraudulent conspiracy and collusion between the plaintiff and certain of the defendants. Evidence was taken on this motion, and same was overruled by the trial court.
It has been repeatedly held by this court that motions presented in the trial court, the rulings thereon, and exceptions thereto are not properly a part of the record and can only be presented to this court by case-made or bill of exceptions. Menten v. Shutte, 11 Okla. 381, 67 P. 478; Lamb v. Young, 24 Okla. 614, 104 P. 335; McCoy v. McCoy,27 Okla. 371, 112 P. 1040; School District No. 1, Pontotoc Co. v. Vinsant, 27 Okla. 731, 113 P. 714; London v. Merchants' Nat. Bank, 68 Okla. 59, 171 P. 719; Dickson v. McDuffee,63 Okla. 218, 161 P. 476.
Inasmuch as this motion is not a part of the record and is not presented to this court by case-made or bill of exceptions, the ruling of the trial court thereon will not be reviewed.
The other assignments of error having been abandoned by the plaintiff in error, the judgment of the trial court is affirmed.
McNEILL, V. C. J., and KENNAMER, NICHOLSON, and MASON, JJ., concur.